DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0224080) (Ishihara) in view of Bagley et al. (US 5,259,190) (Bagley).
In reference to claim 1, Ishihara teaches a honeycomb structure body for use in electric heating catalyst devices ([0007]) (corresponding to a honeycomb structure). The honeycomb structure body having a honeycomb body as a catalyst carrier body, a pair of electrodes, a pair of electrode terminals and one or more slit sections ([0008]). The honeycomb structure body has a pillar shape honeycomb body (Fig. 1; Fig. 17) (corresponding to a pillar shaped honeycomb structure portion).
Ishihara further teaches the cell formation section is comprised of a plurality of porous partition walls and a plurality of cells; each of the cells is surrounded by the porous partition walls and the cells are formed in an axial direction X of the honeycomb body, where exhaust gas is introduced into the inside of the honeycomb body through end sections of the honeycomb body and after passing through the inside of the honeycomb body, the exhaust gas is discharged to the outside through the other end section of the honeycomb body ([0032]; [0063]) (corresponding to porous partition walls extending through the pillar shaped honeycomb structure portion from an inflow end face to an outflow end face to define a plurality of cells forming a through channel). The pair of electrodes is formed on an outer peripheral surface of a corresponding to an outer peripheral wall located at an outermost periphery; a pair of electrode layers disposed on a side surface of the honeycomb structure portion).
Ishihara further teaches electrodes are formed to face in a radial direction of the honeycomb body with each other on an outer peripheral surface of the cylindrical outer skin section of the honeycomb body ([0059]) (corresponding to one electrode layer of the pair of electrode layers is disposed on a side opposite the other electrode layer of the pair of electrode layers across a center of the honeycomb structure portion in a cross section orthogonal to the extending direction of the plurality of cells). An electrode material has a sheet shape is molded in order to make the pair of electrodes ([0077]); Fig. 1 and 14 discloses the electrode 3 has a strip shape and extend in an extending direction of the plurality of cells of the honeycomb body (corresponding to each of the pair of electrode layers is formed in a strip shape extending in an extending direction of the plurality of cells of the honeycomb structure portion).
Ishihara further teaches the slit section penetrates the corresponding electrode in a thickness direction of the electrode, that is, the slit section divides the electrode in an axial direction X into two sub-sections so that both circumferential ends of the slit section are opened ([0038]; [0067]). Fig. 14, provided below, discloses the slit section 31-5 is formed in a section which is near to the end surface 201 side of the honeycomb body from the central section of the electrode 3, exhaust gas is introduced from end surface 201 of the honeycomb body 2 into the inside of the honeycomb body 2; the slit section 31-5 is formed at an inside section by 30 mm measured from the end surface 201 ([0116]). An axial length of the honeycomb body is 100 mm ([0068]).
corresponding to a middle position of each length of the pair of electrode layers is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells).
Ishihara does not explicitly teach a plurality of first cells, the first cells being opened on the inflow side of the fluid and having plugged portions on the end face on the outflow side of the fluid; and a plurality of second cells, the second cells being opened on the outflow side of the fluid and having plugged portions on the end face of the inflow side of the fluid, as presently claimed.
Bagley teaches a honeycomb structure or body of electrically conductive material, which is preheated by electrodes, is used to remove pollutants from combustion fluids (col. 2, lines 13-16). The honeycomb body comprises a plurality of cells including an inlet group of alternate cells open at an inlet end face and closed, sealed or plugged with closure means adjacent an outlet end face, the other alternate cells from an outlet group and are open at the outlet end face but are similarly closed adjacent the inlet end face by the closure means, and thus as viewed at end faces, the alternating open and closed cells are in a checkered or checker-board pattern (col. 4, lines 51-53, 56-59, 61-63) (corresponding to a plurality of first cells, the plurality of first cells being opened on the inflow end face and having plugged portions on the outflow end face; and a plurality of second cells, the plurality of second cells being opened on the outflow end face and having plugged portions on the inflow end face).



    PNG
    media_image1.png
    467
    730
    media_image1.png
    Greyscale
In light of the motivation of Bagley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb structure body of Ishihara, to include plugs as disclosed in Bagley, in order to provide a honeycomb structure body that has a more uniform temperature distribution and the fluid not directly entering the cells without first going into cells and through walls, and thereby arriving at the presently claimed invention.
In reference to claim 2, Ishihara in view of Bagley teaches the limitations of claim 1, as discussed above. Ishihara further teaches the honeycomb body is made of porous ceramics and the porous ceramics are made of SiC ([0062]) (corresponding to the honeycomb structure portion is formed of a ceramic material).
In reference to claim 4, Ishihara in view of Bagley teaches the limitations of claim 1, as discussed above. Ishihara teaches the axial length of the honeycomb body is 100 mm and the electrode section sub-section 3b is part of an electrode having a total length of 80 mm ([0068], corresponding to each of the pair of electrode layers has a length of less than 0.9 x L in an extending direction of the cell of the honeycomb structure portion from the end face on the outflow side of the fluid, in which L is a length of the honeycomb structure portion in the extending direction of the cell).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama et al. (US 2009/0315569) (Katsuyama) in view of Hirata et al. (US 2004/0141890) (Hirata).
In reference to claims 1 and 5, Katsuyama teaches a fine particle collection body being a honeycomb structure ([0035]) (corresponding to a honeycomb structure). Fig. 3 discloses the fine particle collection body 2 being the honeycomb structure has a pillar shape (Fig. 3) (corresponding to a pillar shaped honeycomb structure portion).
Katsuyama further teaches the honeycomb structure is a structure having a large number of through channels (cells) defined by partition walls and extending in an axial direction ([0036]); and the honeycomb structure is a filter having the honeycomb structure including a plurality of cells as the through channels of a gas which are defined by porous partition walls, and the ends of the cells in each of the end surfaces of the honeycomb structure corresponding to porous partition walls extending through the pillar shaped honeycomb structure portion from an inflow end face to an outflow end face to define a plurality of cells forming a through channel; wherein the honeycomb pillar shaped structure portion comprises: a plurality of first cells, the plurality of first cells being opened on the inflow end face and having plugged portions on the outflow end face and a plurality of second cells, the plurality of second cells being opened on the outflow end face and having plugged portions on the inflow end face).
The fine particle collection body includes an outer peripheral surface and is provided with two electrodes ([0031];[0047]) (corresponding to an outer peripheral wall located at an outermost periphery, a pair of electrode layers disposed on a side surface of the honeycomb structure portion; the pillar shaped honeycomb portion includes only a single pair of electrode layers).
Katsuyama further teaches the two electrodes 7 have a rectangular shape and are disposed on opposite sides of the fine particle collection body 2 (Fig. 3; [0031]; [0068]) (corresponding to each of the pair of electrode layers is formed in a strip shape extending in an extending direction of the plurality of cells of the honeycomb structure portion; wherein the electrode layer of the pair of electrode layers is disposed on a side opposite to the other electrode layer of the pair of electrode layer across a center of the honeycomb structure portion in a cross section orthogonal to the extending direction of the plurality of cells).
Katsuyama does not explicitly teach a middle position of each length of the two electrodes is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells, as presently claimed.
corresponding to a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the plurality of cells).
Hirata further teaches when the outer electrode is arranged as shown in Fig. 4b the electric field in the honeycomb structure improves the PM trapping, the electric current reduces the required PM oxidation energy relative to mere heating and that the PM oxidation catalysts further reduce the required PM oxidation energy ([0110]; [0118]; [0119]).

    PNG
    media_image2.png
    178
    394
    media_image2.png
    Greyscale
In light of the motivation of Hirata, it would have been obvious to one of ordinary skill in the art to modify each of the two electrodes of Katsuyama to include a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the cells, in order to improve PM trapping, reduce the required PM oxidation energy relative to mere heating, and thereby arriving at the presently claimed invention.
In reference to claims 2 and 4, Katsuyama in view of Hirata teaches the limitations of claim 1, as discussed above. Katsuyama in view of Hirata teaches the length of the honeycomb structure made of a porous ceramic material is 50 mm (Katsuyama, [0068]) (corresponding to the honeycomb structure portion is formed of a ceramic material).
Katsuyama in view of Hirata further teaches the electrode has a length of 30 mm while the honeycomb has the length of 50 mm (Hirata, Fig. 4b). Therefore it is clear the length of the electrode is 0.6 times the length of the honeycomb structure body (i.e., 30mm/50mm = 0.6) (corresponding to each of the pair of electrode layers has a length of less than 0.9 x L in an extending direction of the cell of the honeycomb structure portion from the end face on the outflow side of the fluid, in which L is a length of the honeycomb structure portion in the extending direction of the cell).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Bagley as applied to claim 1 above, and further in view of Chen et al. (CN 105645961) (Chen).
The examiner has provided a machine translation of CN 105645961 Abstract and Description with the Office Action mailed 12/16/2020. The citation of prior art in the rejection refers to the provided machine translation.

In reference to claim 3, Ishihara in view of Bagley teaches the limitations of claim 1, as discussed above.
Ishihara in view of Bagley does not explicitly teach the honeycomb structure portion has NTC characteristics, as presently claimed. However, Ishihara does teach the honeycomb body is made of SiC ([0062]).
Chen teaches a negative-temperature-coefficient (NTC) SiC (silicon carbide) thermal sensitive ceramic (Abstract). The NTC thermal sensitive ceramic has a high thermal conductivity, high corrosion resistance and the resistance rate is lowered along with the rise of the temperature (Abstract; [0020]).
In light of the motivation of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb body of Ishihara in view of Bagley to comprises the NTC SiC of Chen, in order to provide a honeycomb body made of a material having high thermal conductivity, high corrosion resistance and a resistance rate that is lowered along with the rise of temperature, and thereby arriving at the presently claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama in view of Hirata as applied to claim 1 above, and further in view of Chen.
In reference to claim 3, Katsuyama in view of Hirata teaches the limitations of claim 1, as discussed above.
Katsuyama in view of Hirata does not explicitly teach the honeycomb structure has NTC characteristics, as presently claimed. However, Katsuyama in view of Hirata teaches a 
Chen teaches a negative-temperature-coefficient (NTC) SiC (silicon carbide) thermal sensitive ceramic (Abstract). The NTC thermal sensitive ceramic has a high thermal conductivity, high corrosion resistance and the resistance rate is lowered along with the rise of the temperature (Abstract; [0020]).
In light of the motivation of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the fine particle collection body of Katsuyama in view of Hirata to comprises the NTC SiC of Chen, in order to provide a fine particle collection body made of a material having high thermal conductivity, high corrosion resistance and a resistance rate that is lowered along with the rise of temperature, and thereby arriving at the presently claimed invention.
Response to Arguments
In response to amended claims 1-4, the previous Claim Objections are withdrawn from record.

Applicant’s arguments, see Remarks p. 6-8, filed 07/16/2021, with respect to the 35 U.S.C. 103 rejection over Ishihara in view of Hirata et al. (US 2004/0141890) (Hirata) and Bagley have been fully considered and are persuasive.  Therefore, the previous 35 U.S.C. 103 rejection over Ishihara in view of Hirata and Bagley of claims 1-2 and 4-5 has been withdrawn. 



Applicant primarily argues:
“the honeycomb structure disclosed in Ishihara is used as an electric heating catalyst (EHC), which would have been analogous to the honeycomb structure having through flow design disclosed in Bagley.
Further, a person of ordinary skill in the art would have understood that there would have been no reason to consider modifying the invention of Ishihara based on Bagley, as asserted by the PTO, because a honeycomb structure having a through flow design (an EHC) and a honeycomb structure having a wall flow design (a diesel particulate filter (DPF)) are separate devices that are arranged in tandem when treating exhaust gas from a combustion engine in an exhaust treatment system. For example, an exhaust treatment system may include an EHC (through flow design) that is loaded with a catalyst positioned upstream of a DPF (wall flow design) that is not loaded with a catalyst (see Fig. 2 on page 3 of the attached ‘Catalytic Diesel Filter’ article). Similarly, the exhaust treatment system may not include an EHC, and include only a DPF (wall flow design) that is loaded with a catalyst (i.e., a catalyzed DPF) (see Fig. 1 on page 3 of the attached ‘Catalytic Diesel Filters’ article). As such, that person would have recognized that, while it is known in the art to load a catalyst on the partition walls of the honeycomb structure having a wall flow design (DPF) disclosed in Bagley, there would have been no reason to modify the honeycomb structure having a through flow design (EHC) disclosed in Bagley and Ishihara to include plugging portions. Therefore, even though Bagley discloses that a honeycomb structure can have a through flow or a wall flow design, there would have been no reason for a person of ordinary skill in the art to have considered converting Ishihara from a through flow design (i.e., without plugging portions) to a wall flow design (i.e., with plugged portions) other than to meet all of the limitations recited in claim 1.
Nonetheless, even if that person were to consider modifying Ishihara based on Bagley, in an attempt to improve the temperature distribution of the honeycomb structure, the resulting modification would have been to include plugged portions in only the inflow end face. To this end, Bagley discloses that plugged portions are formed in cells to counteract a non-uniform temperature caused by hot spots localized around the individual electrodes that are circumferentially positioned at the inflow end face (see Bagley, Col. 8, lines 21-30, and Fig. 2). Therefore, modifying the honeycomb structure of Ishihara based on Bagley, would not have included a plurality of first cells being open on the inflow end face and having plugged portions on the out flow end face, and a plurality of second cells being opened on the outflow end face and having plugged portions on the inflow end face”
Remarks, p. 5-6
The examiner respectfully traverses as follows: 

Bagley teaches either design (i.e., wall flow design or through flow design) may be used for the catalytic converter (i.e., electric heating catalyst devices), with the through flow design being preferred (col. 4, lines 7-9), it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). MPEP 2123 I. Therefore, it is clear a catalytic converter (i.e., electric heating catalyst device) is not limited to only the through flow design as the Applicant is arguing.
	Given that Ishihara does not teach away from or exclude the use of a wall flow design and Bagley provides proper motivation to include alternate passageways being plugged at the front and rear faces, namely, provide more uniform temperature distribution, it is the examiners position Ishihara in view of Bagley meets the plugged portion on each of the inflow and out flow end face. 

Applicants further argue:
“As explained during the interview, claim 1 is distinguishable over the applied prior art because there would have been no reason for a person of ordinary skill in the art to have considered modifying Katsuyama based on Hirata in the first place. Katsuyama discloses a method of measuring the impedance used to determine the amount of particulate matter collected by a honeycomb filter that the honeycomb structure 2 is provided with two electrodes 7 disposed on the outer peripheral surface of the honeycomb structure, a conductive can body 3, and a buffering body 4 disposed between the honeycomb structure 2 and the conductive can body 3 (see Katsuyama, Abstract, paragraphs [0017]-[0020] and [0031] and Fig. 1). Katsuyama also discloses that connecting the electrodes to an AC power supply and an ammeter results in the electrodes and can body functioning as capacitors, such that the current measured with the ammeter can be converted to an impedance that reflects the amount of particulate matter collected by the honeycomb 
Clearly, there would have been no reason for a person of ordinary skill in the art to have considered modifying the pair of electrode layers of the honeycomb structure disclosed in Katsuyama based on Hirata, because there is nothing in the record to teach or suggest that the electrode layers have anything to do with particulate collection and/or regeneration of the honeycomb structure. Further, since the invention of Hirata is directed to forming an electric field using mesh electrodes disposed on the inflow and outflow end faces and an outer electrode in order to improve particulate matter collection, as explained in the previous section of this amendment, that person would have understood that the invention of Hirata would have had nothing to do with the method of measuring impedance disclosed in Katsuyama.”
Remarks, p. 8-9
The examiner respectfully traverses as follows:
	While Katsuyama teaches a method of measuring the impedance used to determine the amount of particulate matter collected by a honeycomb filter, as Applicant has stated in the Remarks, p. 8, Katsuyama explicitly teaches a honeycomb structure as a fine particle collection body including a pair of flat plate-like electrodes ([0034]-[0039]; [0050]; Fig. 3). 
	Given that Hirata provides proper motivation, namely, when the outer electrode is arranged as shown in Fig. 4b, provided above, the electric field in the honeycomb structure improves the PM trapping, the electric current reduces the required PM oxidation energy relative to mere heating and that the PM oxidation catalysts further reduce the required PM oxidation energy ([0110]; [0118]; [0119]), it is the examiner position that one of ordinary skill in the art would modify each of the two electrodes of Katsuyama to include a middle position of the electrode is closer to the outflow end face than a middle position of a length of the honeycomb structure portion in the extending direction of the cells, in order to improve PM trapping, reduce the required PM oxidation energy relative to mere heating.
It is noted, there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate 

Applicants further argue:
“The PTOs assertion is erroneous because the Fig. 4b of Hirata shows a schematic cross-section of the embodiment shown in Figs. 2a and 2b (see Hirata, paragraph [0110]). However, Hirata discloses that the electrode included in the embodiment shown in Fig. 2a, 2b, and 4b is disposed to surround the entire circumferential surface of the honeycomb structure (see Hirata, paragraphs [0073], [0074], and [0110]). Therefore, a person of ordinary skill in the art would have understood that the electrode shown in Figs. 2a, 2b, and 4b is a single electrode, which is not the same as the pair of electrode layers recited in claim 1.”
Remarks, p. 10
The examiner respectfully traverses as follows:
Applicant’s argument that Hirata Fig. 4b shows a single electrode is noted. However, the rejection expressly proposed to “modify each of the two electrodes of Katsuyama” using the teachings at Hirata, Abstract, [0022], [0110], [0118], [0119], and Fig. 4b.  Thus, it is the two electrodes of Katsuyama that correspond to the claims pair of electrodes rather than any single electrode of Hirata, as set forth in the rejection. 

Applicants further argue:
“Further, the pair of plate electrodes disclosed in paragraph [0022] of Hirata are directed to the embodiments described in paragraphs [0085], [0087], [0092], and [0093], and shown in Fig. 5-6b and 7-8d of Hirata. As such, a person of ordinary skill in the art would have recognized that, based on the embodiments shown in Figs. 5-6b and 7-8d of Hirata, the pair of plate electrodes are disposed on opposite surfaces of the honeycomb structure, such that the middle position of each electrode is the same distance from the outflow end face than the middle position of the length of the honeycomb structure. Therefore, the pair of plate electrodes shown in Figs. 5-6b of Hirata would not have been disposed so that the middle position of each length of the pair of electrode layers is closer to the outflow end face than the middle position of the length of the honeycomb structure, as recited in claim 1.”

The examiner respectfully traverses as follows:
Applicant further describes Hirata’s electrodes in Figs. 5-8, however again these are not the electrodes cited by the rejection.  These arguments do point out a specific error in the examiner’s position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784